


Exhibit 10.13

 

GRAPHIC [g13662kii001.jpg]

 

December 15, 2008

 

Dr. Ken Bloom

Clarient, Inc.

31 Columbia

Aliso Viejo, CA  92656

 

Dear Ken:

 

Clarient Inc., (“Clarient”) and Clarient Pathology Services, Inc., a California
professional corporation that employs professional medical staff that perform
professional medical services (the “Company”) are pleased to enter into this
letter agreement (the “Letter Agreement”) with you (the “Executive”) which will
address the terms of Executive’s employment with the Company and Clarient.  The
Company and Clarient consider it essential to their best interests to attract
and foster the continuous employment of key management personnel and the
arrangements described in this Letter Agreement are intended to address that
goal.

 

1.                                       Duties.  Executive will continue to
serve as Chief Medical Director of the Company and will also continue to serve
as an employee of Clarient.  With respect to services other than professional
pathology services rendered on behalf of Company, Executive shall report to the
Chief Executive Officer of Clarient.  As set forth in more detail below, all
compensation to Executive under this Letter Agreement other than equity
compensation shall be paid by the Company and all equity compensation shall be
paid by Clarient.  For the avoidance of doubt, under no circumstances shall
Clarient compensate Executive for the provision of professional pathology
services as Chief Medical Director of the Company or pursuant to the
Professional Services Agreement between Company and Clarient.  This Letter
Agreement amends, restates and supersedes in its entirety the employment letter
agreement, dated as of August 2, 2004, between Executive and Clarient.

 

2.                                       Term.  Notwithstanding anything to the
contrary, Executive’s employment relationship with the Company and Clarient is
employment “at will”.  Executive’s employment with the Company and Clarient may
be terminated by Clarient, on the one hand, or by Executive, on the other hand,
at any time (subject to the notice provision below), in each case without any
liability or obligation, except as set forth in this Letter Agreement. If
Executive terminates his employment, he shall give the Company and Clarient
written notice of such termination not less than thirty (30) days prior to the
effective date of such termination.  In light of the severance benefits provided
for in Section 6, the Company and Clarient will have no obligation to give
Executive prior notice of any such termination by the Company or Clarient
(whether or not such termination is without cause).

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the term of
Executive’s employment, Executive will receive a base salary of $450,000 per
annum (effective October 20, 2008), payable by the Company in biweekly
increments, subject to annual salary and performance review

 

1

--------------------------------------------------------------------------------


 

and potential salary increase (but not reductions) at the sole discretion of the
Company, subject to Clarient’s approval.

 

(b)                                 Bonus.  Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) (target incentives as determined by the Compensation Committee of
Clarient’s Board of Directors) with an annual target payment of 50% of base
salary, pro-rated for the number of months of services in any given year. 
Potential exists to receive as much as twice this figure based on achievement of
Clarient and personal objectives.  Any bonus that becomes payable under this
subsection (b) shall be paid in accordance with the Company’s past practices
under the MIP, but in no event after the later of (i) the 15th day of the third
month following Executive’s first taxable year in which such bonus is no longer
subject to a substantial risk of forfeiture, and (ii) the 15th day of the third
month following the first taxable year of the Company in which such bonus is no
longer subject to a substantial risk of forfeiture, as determined in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any Treasury Regulations and other guidance issued thereunder. 
Notwithstanding anything herein to the contrary, for purposes of calculating any
bonus that may become payable to Executive under the MIP in respect of calendar
year 2008 (if any), Executive’s base salary shall be deemed to be $423,750,
representing the Executive’s 2008 weighted average salary.

 

4.                                       Change of Control/Equity Grants.  If
Executive remains employed by the Company and Clarient through the occurrence of
a Change of Control (as defined below), then, notwithstanding anything to the
contrary contained in the stock option agreements by and between Clarient and
Executive identified on Schedule 1 hereto (the “Option Agreements”), all shares
subject to the stock options granted under the Option Agreements shall vest and
become exercisable immediately prior to the consummation of such Change of
Control.  In addition, with respect to the stock option granted to Executive by
Clarient on April 3, 2006, the parties agree that 48,000 shares which were
covered by such stock option and which were subject to performance vesting
conditions, which conditions were not attained, did not vest, and for the
avoidance of doubt, such stock option shall not be exercisable with respect to
such 48,000 shares and is hereby cancelled with respect thereto; however, this
provision shall have no effect on the 32,000 shares which were covered by such
stock option, but which were not subject to performance vesting conditions.  To
the extent inconsistent with the Option Agreements, this Section 4 shall
constitute an amendment to the Option Agreements and, except as expressly
provided herein, all terms and conditions of the Option Agreements shall remain
in full force and effect. Additional equity grants may be awarded by action of
Clarient’s Board of Directors or a duly authorized committee of the Board and,
if made, will be made in a manner commensurate with senior executives, the terms
and conditions of which shall be as determined under the Clarient’s 2007
Incentive Awards Plan and by Clarient’s Board of Directors or Compensation
Committee thereof.

 

5.                                       Fringe Benefits.

 

(a)          Executive will be paid a car allowance at the rate of $600 per
month, paid on a monthly basis.  Without limiting the Company’s obligation
pursuant to the preceding sentence, in no event shall the monthly allowance be
made later than December 31 of the year following the year in which the expense
was incurred.  The allowance paid to Executive

 

2

--------------------------------------------------------------------------------


 

in one year shall not affect the allowance paid to Executive in any subsequent
year and shall not be subject to liquidation in favor of any other benefit.

 

(b)         Executive is eligible for group life and accidental death and
dismemberment insurance in an amount equal to one times the Executive’s annual
base salary not to exceed $600,000 (assuming that Executive meets normal
insurability requirements).  If insurability requirements cannot be met, the
maximum amount of group life insurance benefit is $225,000.  Executive will be
offered the opportunity to purchase voluntary life insurance for himself and his
spouse and children, if applicable; and otherwise be eligible to participate in
all other benefits programs offered generally by the Company to its other
executives, including medical, dental, and vision insurance, short and long term
disability insurance, 401(k) Plan, flexible spending account (Section 125) plan
and employee assistance program.

 

(c)          The Company will pay the cost of Executive’s malpractice insurance
each year as premiums are incurred.

 

(d)         Executive will also be entitled twenty-two (22) days of vacation per
annum which will accrue at the rate of 6.77 hours per pay period.  Executive may
not accrue more than forty (40) hours above his eligible vacation allowance per
year.  All vacation accrued will carry over year to year; however, the point at
which the total number of vacation hours accrued exceeds the maximum allowable,
no additional accruals will be earned until the amount is reduced below the
maximum.

 

(e)          Executive shall be covered by Clarient’s directors and officers
liability insurance policies and indemnification policies on the same terms and
conditions as apply to Clarient’s other senior executives.  This provision shall
survive termination of this Agreement and shall not be covered by the release
contemplated by Section 6(d).

 

6.                                       Severance Payments.   Subject to the
provisions of subsection (d) and Section 11 below and the other terms and
conditions of this Letter Agreement, in the event Executive has incurred a
Separation from Service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code, and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”)
from the Company and Clarient by reason of a termination of Executive’s
employment: (i) by the Company, at Clarient’s request, without “cause”, (ii) by
Executive for “good reason” within twelve months after a Change of Control, or
(iii) by Executive as a result of Executive’s death or disability (any of the
foregoing being a “Severance Termination”), the Company will provide Executive
the benefits described in this Section 6, which shall be the only severance
benefits or other payments with respect to Executive’s employment with the
Company to which Executive shall be entitled.  Without limiting the generality
of the foregoing, these benefits are in lieu of all salary, bonuses and vacation
accruals (except for salary, bonuses and vacation accruals for periods ending on
the date of termination as provided in Section 8 below) and other rights
Executive may have against the Company, Clarient or any of their respective
affiliates.

 

(a)                                  If a Severance Termination occurs,
Executive will receive payment of an amount equal to twelve (12) months of his
base salary in effect at the time of the Severance Termination.

 

(b)                                 Upon a Severance Termination, Executive will
be able to exercise any options which have become vested and exercisable on or
before the termination date and until the earlier of (i) the first anniversary
of the date of termination or (ii) the expiration date of the option.

 

3

--------------------------------------------------------------------------------


 

To the extent inconsistent with any Option Agreement, this Section 6(b) shall
constitute an amendment to such Option Agreement and, except as expressly
provided herein, all terms and conditions of such Option Agreement shall remain
in full force and effect.

 

(c)                                  Upon a Severance Termination, Executive
will receive continued coverage under the Company’s medical and health plans in
accordance with COBRA rules and regulations following the termination date
(including any period as may be required by law), provided that coverage will
end if Executive obtains comparable coverage from a subsequent employer or
otherwise ceases to be eligible for COBRA benefits.  If Executive chooses such
continuation health insurance coverage, Executive will only pay the amount paid
by Executive during his employment and the Company will subsidize the remaining
costs which are normally the responsibility of the former employee for twelve
months or until Executive obtains insurance through another employer, whichever
occurs sooner. Thereafter, Executive shall be solely responsible for paying the
premiums for COBRA continuation coverage. If Executive ceases to be eligible for
COBRA because the Company does not pay the premiums for its existing or group
insurance policy or the Company ceases to have a group healthcare plan, the
Company will pay Executive, for any portion of the period referred to above
during which Executive’s COBRA eligibility ceases for such reasons, the amount
of the premium it would have had to pay for Executive’s coverage under the then
existing, or if none, the most recently existing, healthcare insurance policy. 
Executive should consult with the Company’s Manager of Human Resources
concerning the process for assuming ownership of and continued premium payments
for any life insurance policy.  Executive will be reimbursed in accordance with
Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.  Without limiting the Company’s obligation under the preceding
sentence, the reimbursement of any expense under this subsection (c) shall be
made no later than December 31 of the year following the year in which the
expense was incurred.

 

(d)                                 All compensation and benefits described
above in (a) through (c) of this Section 6 will be contingent upon
(i) Executive’s execution of a release of all claims against the Company and
Clarient substantially in the form of Exhibit A and expiration of the seven-day
revocation period referred to in the release, and (ii) Executive’s not engaging
in any Solicitation (as defined in Section 7 of this Letter Agreement) during
the period of his employment by the Company or the one-year period following
Executive’s termination date.

 

(e)                                  Subject to Section 11 below, the Company
will pay Executive the amount described in (a) above in equal bi-weekly
installments for a period of twelve (12) months with the first payment being
payable on the date when the seven-day revocation period referred to below with
respect to the release expires.  The Company will prepare the final release
(which will be substantially in the form attached as Exhibit A to this Letter
Agreement) and deliver it to Executive within five business days of Executive’s
termination of employment.  Executive will have twenty-one (21) days in which to
consider the release although Executive may execute it sooner.  Please note that
the release has a revocation period of seven days.

 

(f)                                    In this Letter Agreement, the term
“cause” means (a) Executive’s failure to adhere to any lawful written policy of
the Company or Clarient (unless Executive’s failure to adhere is at the request
of the Board of Clarient) if Executive has been given a reasonable opportunity
to comply with such policy and cure Executive’s failure to comply (which
reasonable opportunity to cure must be granted for a period of at least ten days
and up to thirty days, if reasonable); (b) Executive’s appropriation (or
attempted appropriation) of a business opportunity of the Company or Clarient,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Company or Clarient;
(c) Executive’s misappropriation (or

 

4

--------------------------------------------------------------------------------


 

attempted misappropriation) of any of the Company’s or Clarient’s funds or
property (including without limitation trade secrets and other intellectual
property); or (d) Executive’s conviction of, or Executive’s entering of a guilty
plea or plea of no contest with respect to, a felony or the equivalent thereof. 
In this Letter Agreement, the term “good reason” means (i) Executive’s
assignment (without Executive’s consent) at Clarient’s request to a position,
title, responsibilities, or duties of a materially lesser status or degree of
responsibility than the position, responsibilities, or duties of Chief Medical
Director of the Company, or (ii) the relocation at Clarient’s request of the
Company’s offices at which Executive is principally employed to a location which
is more than thirty miles from the location of the Company’s principal offices
on the date of this Letter Agreement; provided, however, that Executive must
have given the written notice to the Company and Clarient that Executive
believes he has the right to terminate employment for good reason, within ninety
(90) days of the initial occurrence of such event, and the Company and Clarient
fail to eliminate the good reason within fifteen (15) days after receipt of the
notice.  Further, Executive’s termination of employment must occur within 2
years from the initial occurrence of an event that constitutes good reason.

 

(g)                                 In this Letter Agreement, the term “Change
of Control” means (a) the issuance, sale, transfer or acquisition of shares of
capital stock of Clarient (including a transfer as a result of death,
disability, operation of law, or otherwise) in a single transaction or a group
of related transactions, as a result of which any entity, person, or group
(other than Safeguard Scientifics, Inc. and/or its affiliates) acquires the
beneficial ownership of newly issued, outstanding or treasury shares of the
capital stock of Clarient having 50% or more of the combined voting power of
Clarient’s then outstanding securities entitled to vote for at least a majority
of the authorized number of directors of Clarient or (b) any merger,
consolidation, sale of all or substantially all the assets or other comparable
transaction as a result of which all or substantially all of the assets and
business of Clarient are acquired directly or indirectly by another entity
(except Safeguard Scientifics, Inc. and/or any of its affiliates).  An
“affiliate” of an entity is an entity controlling, controlled by, or under
common control with the entity specified, directly or indirectly through one or
more intermediaries.  “Group” shall have the same meaning as in section 13(d) of
the Securities Exchange Act of 1934, and “beneficial ownership” shall have the
meaning set forth in Rule 13d-3 of the Securities and Exchange Commission
adopted under the Securities Exchange Act of 1934.

 

(h)                                 Executive will not be required to mitigate
the amount of any payment provided for in this Letter Agreement by seeking other
employment or otherwise and Executive shall be entitled to receive the severance
payments provided in this Section 6 without regard to whether Executive obtains
other employment or enters into other service relationships, provided Executive
does not violate any of his obligations under this Section 6.

 

(i)                                     Executive acknowledges that the
arrangements described in this Letter Agreement will be the only obligations of
the Company, Clarient, or their respective affiliates in connection with any
determination by the Company or Clarient to terminate Executive’s employment
with the Company and Clarient.  This Letter Agreement does not terminate, alter,
or affect Executive’s rights under any plan or program of the Company in which
Executive may participate, except as explicitly set forth herein.  Executive’s
participation in such plans or programs will be governed by the terms of such
plans and programs.

 

7.                                       Definitions of Competition and
Solicitation.

 

(a) [Intentionally Deleted].

 

5

--------------------------------------------------------------------------------


 

(b)                                 For purposes of Section 6(d) of this Letter
Agreement “Solicitation” shall mean (A) soliciting, enticing, or inducing any
Customer (as defined below) to become a client, customer, OEM, distributor, or
reseller of the laboratory services business of any other person, firm or
corporation with respect to products or services which are competitive with
products or services then sold or under development by the Company’s or
Clarient’s reference laboratory services business or to cease doing business
with the Company or Clarient or authorizing or knowingly approving the taking of
such actions by any other person or (B) soliciting, enticing, or inducing
directly or indirectly, or hiring any person who presently is or at any time
during the term hereof shall be an employee of the Company or Clarient to become
employed by any other person, firm or corporation or to leave his or her
employment with the Company or Clarient or authorizing or approving any such
action by any other person or entity.  Providing a reference for an employee of
the Company or Clarient will not, however, constitute Solicitation if the
employee has decided to leave the employ of the Company or Clarient, is seeking
other employment, and requests the reference.

 

(c)                                  For purposes of this Section 7, “Customer”
means any person or entity which at the time of determination, if made prior to
termination of employment, or, after termination of employment, at the time of
such termination, shall be, or shall have been within one year prior to such
time, a client, customer, OEM, distributor, or reseller of the Company or
Clarient.

 

(d)                                 Executive acknowledges (i) that his
experience and capabilities are such that the conditions in Section 6(d) to his
receiving the severance benefits referred to in Section 6 will not prevent him
from obtaining employment or otherwise earning a living at the same general
economic benefit as reasonably required by him without losing the severance
benefits and (ii) that he has, prior to the execution of this Letter Agreement,
reviewed this Letter Agreement with his legal counsel.  Executive acknowledges
that the provisions contained in this Section 7 and in Section 6(d) are
reasonable and necessary to protect the legitimate business interests of the
Company and Clarient, and that the Company and Clarient would not have entered
into this Letter Agreement in the absence of such provisions.

 

8.                                       Other Payments in the Event of
Termination of Employment.  In the event of termination of Executive’s
employment for any reason, Executive will be entitled to receive upon such
termination payment of all accrued, unpaid salary to the date of termination. 
In addition, in the event of termination of Executive’s employment for any
reason other than by the Company or Clarient for “cause”, Executive will be
entitled to receive upon such termination a “pro rata portion” of his “bonus for
the year of termination” (as those terms are defined below) payable no later
than March 15th of the year following that in which such termination occurs. 
“Pro rata portion” means the number of days in the calendar year of termination
up to and including the date of termination divided by the total number of days
in that full calendar year.  The “bonus for the year of termination” means the
amount Executive would have been likely to earn if he had been employed for the
full year, as determined in good faith by the Board of Directors of Clarient or
a committee thereof.

 

9.                                       Withholding; Nature of Obligations. 
The Company or Clarient, as applicable, will withhold applicable taxes and other
legally required deductions from all payments to be made hereunder.  The
Company’s obligations to make payments under this Letter Agreement are unfunded
and unsecured and will be paid out of the general assets of the Company.

 

10.                                 Representations and Covenants of Executive. 
Executive represents and warrants to the Company and Clarient that: (a) he has
full power and authority to enter into this Letter Agreement and to perform his
duties hereunder, (b) the execution and delivery of this Letter Agreement and
the performance of his duties hereunder shall not result in an actual (as
opposed to merely asserted)

 

6

--------------------------------------------------------------------------------


 

breach of, or constitute an actual (as opposed to merely asserted) default
under, any agreement or obligation to which he may be bound or subject,
including without limitation any obligations of confidentiality, noncompetition,
nonsolicitation or use of information, (c) this Letter Agreement represents a
valid, legally binding obligation on him and is enforceable against him in
accordance with its terms except as the enforceability of this Letter Agreement
may be subject to or limited by general principles of equity and by bankruptcy
or other similar laws relating to or affecting the rights of creditors, (d) to
Executive’s knowledge, the services contemplated by this Letter Agreement do not
(i) infringe any third party’s copyright, patent, trademark, trade secret or
other proprietary right, or (ii) violate any law, statute, ordinance or
regulation, and (e) Executive has resigned from all positions as an employee,
officer, director or executive of prior employers. Executive covenants to the
Company and Clarient that during his employment with the Company and Clarient
(a) he shall not (i) intentionally use, in connection with his employment with
the Company and Clarient , any confidential or proprietary information or
materials belonging to any third person or entity, or (ii) knowingly violate any
law, statute, ordinance or regulation and (b) he shall not breach (i) any
agreement with any third party to keep in confidence any confidential or
proprietary information, knowledge or data acquired prior to his execution of
this Letter Agreement or (ii) any obligations of confidentiality,
noncompetition, nonsolicitation or use of information.

 

11.                                 Section 409A.

 

(a)                                  Notwithstanding anything to the contrary in
this Letter Agreement, if at the time of Executive’s Separation from Service
with the Company, Executive is a “specified employee” as defined in Section 409A
of the Code, as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such Separation from Service is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Executive) until the date that is at
least six (6) months following Executive’s Separation from Service with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Executive
under this Letter Agreement during the period in which such payments or benefits
were deferred.  Thereafter, payments will resume in accordance with this Letter
Agreement.

 

(b)                                 With respect to the provisions of this
Letter Agreement which provide for “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, this Letter Agreement shall comply with
the provisions of Section 409A of the Code and the Regulations thereunder and
shall be so interpreted, construed and administered.

 

(c)                                  In the event that following the date hereof
the Company, Clarient or Executive reasonably determines that any compensation
or benefits payable under this Letter Agreement may become subject to taxes,
interest or penalties imposed under Section 409A of the Code, the Company,
Clarient and Executive shall work together to adopt such amendments to this
Letter Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate, to (i) exempt the compensation and
benefits payable under this Letter Agreement from Section 409A of the Code
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Letter Agreement or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

7

--------------------------------------------------------------------------------


 

12.                                 Miscellaneous.  This Letter Agreement will
inure to the benefit of Executive’s personal representatives, executors, and
heirs.  In the event Executive dies while any amount payable under this Letter
Agreement remains unpaid, all such amounts will be paid to the parties legally
entitled thereto in accordance with the terms and conditions of this Letter
Agreement.  No term or condition set forth in this Letter Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive, the Company, and an officer of
Clarient authorized to sign such writing by the Board of Directors of Clarient
or an authorized committee thereof.  This Letter Agreement will be construed and
enforced in accordance with the laws of the State of California without regard
to the conflicts of laws of any state.  Any controversy or claim arising out of
or relating to this Letter Agreement, or the breach thereof, will be settled by
arbitration in Los Angeles or Orange County, California in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, using one arbitrator, and judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction.

 

13.                                 Limit on Payments by the Company and
Clarient.  Executive shall bear all expense of, and be solely responsible for,
all federal, state, local or foreign taxes due with respect to any payment
received hereunder, including, without limitation, any excise tax imposed by
Section 4999 of the Code; provided, however, that any payment or benefit
received or to be received by Executive in connection with a Change of Control
or the termination of Executive’s employment (whether payable pursuant to the
terms of this Letter Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with the Company or any affiliate (collectively with
the Contract Payments, the “Total Payments”) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code but only if, by reason of such reduction, the net
after-tax benefit received by Executive shall exceed the net after-tax benefit
received by Executive if no such reduction was made.  For purposes of this
Section 13, “net after-tax benefit” shall mean (i) the total of all payments and
the value of all benefits which Executive receives or is then entitled to
receive from the Company or Clarient that would constitute “parachute payments”
within the meaning of Section 280G of the Code, less (ii) the amount of all
federal, state and local income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rate in effect for such year
as set forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  The
foregoing determination shall be made by a nationally recognized accounting firm
(the “Accounting Firm”) selected by Clarient and reasonably acceptable to
Executive (which may be, but will not be required to be, Clarient’s independent
auditors).  The Accounting Firm shall submit its determination and detailed
supporting calculations to both Executive and Clarient within fifteen (15) days
after receipt of a notice from either Clarient or Executive that Executive may
receive payments which may be “parachute payments.”  If the Accounting Firm
determines that such reduction is required by this Section 13, Executive, in
Executive’s sole and absolute discretion, may determine which Total Payments
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code, and the Company
shall pay such reduced amount to Executive.  If the Accounting Firm determines
that no reduction is necessary under this Section 13, it will, at the same time
as it makes such determination, furnish Executive and the Company an opinion
that Executive shall not be liable for any excise tax under Section 4999 of the
Code.  Executive, the Company and Clarient shall each provide the Accounting
Firm access to and copies of any books, records, and documents in the possession
of Executive, the Company or Clarient, as the case may be, reasonably requested
by the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 13.  The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 13 shall be borne by the Company.

 

8

--------------------------------------------------------------------------------


 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.

 

 

 

Sincerely,

 

 

 

Clarient, Inc.

 

 

 

/s/ Ronald Andrews

 

By: Ronald Andrews

 

Title: CEO

 

 

 

Clarient Pathology Services, Inc.

 

 

 

/s/ Ken Bloom

 

By: Ken Bloom

 

Title: President

 

 

I agree to the terms and conditions of this Letter Agreement

 

 

/s/ Ken Bloom

 

Ken Bloom

 

 

9

--------------------------------------------------------------------------------
